1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISRAEL ONTIVEROS                                   Case No.: 19cv2072-MMA (RBM)
12                                    Petitioner,
                                                        ORDER GRANTING APPLICATION
13   v.                                                 TO PROCEED IN FORMA PAUPERIS
14   JARED D. LOZANO,
15                                  Respondent.
16
17         On November 28, 2019, Petitioner, a state prisoner proceeding pro se, filed a
18   Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, but neither paid the
19   $5.00 filing fee nor submitted a request to proceed in forma pauperis. ECF No. 1. On
20   November 4, 2019, the Court dismissed the Petition for failure to satisfy the filing fee
21   requirement. ECF No. 2. Petitioner was instructed that if he wished to proceed with this
22   action he was required to satisfy the filing fee requirement on or before December 31,
23   2019. Id. Petitioner was also instructed that because his Petition contained both
24   exhausted and unexhausted claims, he was required to choose from several options on or
25   before December 31, 2019, in order to avoid a future dismissal of this action after
26   satisfying the filing fee on the basis that his Petition contains both exhausted and
27   unexhausted claims. Id.
28         Petitioner has now filed a Motion to proceed in forma pauperis but has not yet

                                                    1
                                                                                19cv2072-MMA (RBM)
1    notified the Court of any option regarding his mixed petition.
2                         MOTION TO PROCEED IN FORMA PAUPERIS
3          Petitioner has no funds on account at the California correctional institution in
4    which he is presently confined. ECF No. 3 at 4, 6. Petitioner cannot afford the $5.00
5    filing fee. Thus, the Court GRANTS Petitioner’s application to proceed in forma
6    pauperis, and allows Petitioner to prosecute the above-referenced action as a poor person
7    without being required to prepay fees or costs and without being required to post security.
8                                 CONCLUSION AND ORDER
9          Petitioner’s Motion to proceed in forma pauperis is GRANTED. This action is
10   DISMISSED without prejudice for the reasons set forth in this Court’s November 1,
11   2019 Order of Dismissal. To proceed with this matter Petitioner must, on or before
12   December 31, 2019, choose one of the options listed in the November 1, 2019 Order of
13   Dismissal in order to avoid having a final dismissal of this action entered for failing to
14   allege exhaustion of state court remedies as to all claims presented.
15         IT IS SO ORDERED.
16
17   Dated: December 9, 2019
18                                                 _____________________________
19                                                 Hon. Michael M. Anello
20                                                 United States District Judge
21
22
23
24
25
26
27
28

                                                   2
                                                                                19cv2072-MMA (RBM)
